Citation Nr: 1026477	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  05-25 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service connection 
for breathing problems, to include as due to herbicide exposure.

2.  Entitlement to service connection for prostate cancer, to 
include as due to herbicide exposure.

3.  Entitlement to a disability rating in excess of 10 percent 
for the distal amputation of the left index finger.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.




ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to May 1966.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, 
which continued a 10 percent evaluation for the distal amputation 
of the left index finger, denied service connection for prostate 
cancer and hypertension, and denied a petition to reopen a claim 
of entitlement to service connection for breathing problems with 
chest pain.  In October 2003, the Veteran submitted a notice of 
disagreement (NOD) and subsequently perfected his appeal in 
July 2005.

In a January 2008 letter, the Veteran was notified that the 
Board's action on his claims for breathing problems and prostate 
cancer, related to herbicide exposure, were suspended as a result 
of the stay imposed [pursuant to Chairman's Memorandum, No. 01- 
06-24 (September 21, 2006)] on all cases affected by the decision 
issued by the United States Court of Appeals for Veterans Claims 
(Court) in Haas v. Nicholson, 20 Vet. App. 257 (2006).  Following 
further appellate litigation, a final decision was reached in the 
Haas case, which will be discussed in further detail below.  See 
Haas v. Nicholson, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 
77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  Accordingly, 
pursuant to Chairman's Memorandum, No. 01-09-03 (January 22, 
2009), the stay has been lifted and the Board may proceed to a 
decision on these matters.

In November 2008, the Board remanded the Veteran's claim of 
entitlement to an increased rating for the distal amputation of 
the left index finger to the Appeals Management Center (AMC) for 
further evidentiary development, including additional notice and 
a new VA examination.  The Board is obligated by law to ensure 
that the AMC complies with its directives; where the remand 
orders of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

A review of the record reflects that the AMC provided the Veteran 
with notice that was compliant with the holdings in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) in December 2008.  
Additionally, in April 2009, the Veteran was provided with a VA 
examination.  Accordingly, all remand instructions issued by the 
Board have been complied with and this matter is once again 
before the Board.


FINDINGS OF FACT

1.  The RO denied the Veteran's claim of entitlement to service 
connection for breathing difficulties with chest pains in 
April 1989 on the basis that there was no evidence of in-service 
complaints or treatment; the Veteran was properly informed of the 
adverse decision and his appellate rights in May 1989, and he did 
not appeal.

2.  Evidence submitted subsequent to the RO's April 1989 decision 
bears directly and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and in connection 
with evidence previously assembled raises a reasonable 
possibility of substantiating the claim of entitlement to service 
connection for breathing problems.

3.  The preponderance of the evidence is against a finding that 
breathing problems are the result of a disease or injury in 
active duty service, or that they are attributable to any 
herbicide exposure.

4.  The preponderance of the evidence is against a finding that 
prostate cancer is the result of a disease or injury in active 
duty service, or that it is attributable to any herbicide 
exposure.

5.  The Veteran's service-connected distal amputation of the left 
index finger is manifested by loss of the finger distal to the 
DIP joint.


CONCLUSIONS OF LAW

1.  The RO's April 1989 decision denying the Veteran's petition 
to reopen his claim of entitlement to service connection for 
breathing difficulties is final.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.104(a), 20.1100, 20.1104 (2009).

2.  New and material evidence sufficient to reopen the Veteran's 
claim of entitlement to service connection for breathing problems 
has been submitted.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.156(a) (2009).

3.  Breathing problems were not incurred in or aggravated by 
active service and may not be presumed to be due to herbicide 
exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 
2002); 38 U.S.C.A. §§ 3.303, 3.307, 3.309 (2009).

4.  Prostate cancer was not incurred in or aggravated by active 
service and may not be presumed to be, to include as due to 
herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 
(West 2002); 38 U.S.C.A. §§ 3.303, 3.307, 3.309 (2009).

5.  The criteria for a disability rating in excess of 10 percent 
for the distal amputation of the left index finger have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Code 
5153 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  While the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, the Board is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's application to reopen his 
previously denied claim for service connection for breathing 
problems, this application has been granted, as discussed below.  
As such, the Board finds that any error related to the VCAA with 
regard to this application to reopen is moot.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

With respect to the Veteran's remaining claims decided herein, VA 
has met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  Prior 
to initial adjudication of the Veteran's prostate cancer and 
respiratory disability claims, letters dated in October 2002 and 
November 2002 fully satisfied the duty to notify provisions.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2009); Quartuccio at 187.

Further, a December 2008 letter informed the Veteran how VA 
determines the appropriate disability rating and effective date 
to be assigned when a claim is granted, consistent with the 
holding in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

A letter providing complete VCAA notice for the claim for an 
increased rating for the distal amputation of the left index 
finger was sent to the Veteran in December 2008.  Although this 
letter was not sent prior to initial adjudication of the 
Veteran's claim, this was not prejudicial to him, as he was 
subsequently provided with adequate notice and given one year to 
respond with additional argument and evidence.  The claim was 
then readjudicated and a supplemental statement of the case was 
provided to the Veteran in December 2009.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records, personnel records, and 
VA treatment records are in the file.  The Veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to his claims.

With regard to claims for service connection, the duty to assist 
also includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on the 
claim, as defined by law.  The case of McLendon v. Nicholson, 20 
Vet. App. 79 (2006), held that an examination is required when 
there is (1) evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.

With regard to the Veteran's claims of entitlement to service 
connection for prostate cancer and breathing problems, the Board 
concludes examinations are not needed because the only evidence 
indicating the Veteran "suffered an event, injury or disease in 
service" is his own lay statements.  Such evidence is 
insufficient to trigger VA's duty to provide an examination.  The 
Court has held, in circumstances similar to this, where the 
supporting evidence of record consists only of a lay statement, 
that VA is not obligated, pursuant to 38 U.S.C.A. § 5103A(d), to 
provide a veteran with a medical nexus opinion.  See Duenas v. 
Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial 
error in Board's statement of reasons or bases regarding why a 
medical opinion was not warranted because there was no reasonable 
possibility that such an opinion could substantiate the veteran's 
claim because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms"); see also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 
2003) (holding that 38 C.F.R. § 3.159(c)(4)(i) is not in conflict 
with 38 U.S.C.A. § 5103A(d) and evidence of record "establishing 
that the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 
2003) (holding that the Secretary's obligations under § 5103A to 
provide a veteran with a medical examination or to obtain a 
medical opinion is triggered if the evidence of record 
demonstrates "some causal connection between his disability and 
his military service").  There is no reasonable possibility that 
a medical opinion would aid in substantiating the Veteran's 
claims because it could not provide evidence of past events.

With respect to claims for increased ratings, the duty to assist 
includes, when appropriate, the duty to conduct a thorough and 
contemporaneous examination of a veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2009).

The RO provided the Veteran with a VA examination for his left 
index finger in April 2009.  The examiner reviewed the Veteran's 
claims file and provided a thorough physical examination.  Thus, 
the Board finds that the April 2009 examination is adequate for 
determining the disability rating for the Veteran's service-
connected distal amputation of the left index finger.  See Barr 
v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a 
medical opinion is adequate if it provides sufficient detail so 
that the Board can perform a fully informed evaluation of the 
claim).

Additionally, there is no evidence indicating that there has been 
a material change in the severity of the Veteran's service-
connected distal amputation of the left index finger since he was 
last examined.  See 38 C.F.R. § 3.327(a) (2009).  The duty to 
assist does not require that a claim be remanded solely because 
of the passage of time since an otherwise adequate examination 
was conducted.  See VAOPGCPREC 11-95.  Thus, the Board finds that 
a new VA examination is not necessary at this time.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield, supra.

II. Merits of the Claims

A. New and Material Evidence

The issue before the Board is whether new and material evidence 
has been submitted sufficient to reopen the Veteran's previously 
denied claim of entitlement to service connection for breathing 
problems.  After a review of the evidence of record, the Board 
finds that new and material evidence has been submitted with 
regard to this claim.

Where service connection for a disability has been denied in a 
final decision, a subsequent claim for service connection for 
that disability may be considered on the merits only if new and 
material evidence has been received since the time of the prior 
adjudication.  As noted above, the Board must consider the 
question of whether new and material evidence has been received 
because it goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  See Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must end, 
and what the RO may have determined in that regard is irrelevant.  
See Barnett, supra.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 
Vet. App. 167, 171 (1996).

New evidence means evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2009).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, there 
must be new and material evidence presented or secured since the 
time that the claim was finally disallowed on any basis.  See 
Evans v. Browns, 9 Vet. App. 273 (1996).  When determining 
whether the claim should be reopened, the credibility of the 
newly submitted evidence is presumed.  See Justus v. Principi, 3 
Vet. App. 510 (1992).

The Veteran has previously sought service connection for 
breathing problems.  Specifically, he was denied entitlement to 
service connection for breathing problems in an April 1989 RO 
decision.  He was notified of the denial and his appellate rights 
by letter dated in May 1989.  The Veteran did not appeal this 
decision and it became final.

The basis for the RO's April 1989 denial of service connection 
for breathing problems was that there was no evidence showing 
that the Veteran had any diagnoses attributable to possible Agent 
Orange exposure.  At the time of this denial, statements from the 
Veteran, service treatment records, and a November 1988 Agent 
Orange Registry examination report were considered.  The 
April 1989 RO decision is the last final denial of this claim.

The new evidence submitted since the April 1989 denial of service 
connection for breathing problems consists of additional 
statements and hearing testimony from the Veteran and VA 
treatment records.

Significantly, the Veteran submitted an October 2003 NOD, 
indicating that his ship carried barrels of Agent Orange which 
often spilled, exposing him and his fellow service members.  As 
referenced above, at this juncture, the credibility of this 
evidence is to be presumed.  See Justus, supra.  Therefore, as 
the Veteran's NOD indicates that he was exposed to herbicides 
while serving in the waters off of Southeast Asia, the Board 
concludes that this satisfies the low threshold requirement for 
new and material evidence.  As such, the claim is reopened.

B. Service Connection

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002).  However, that an injury 
or disease occurred in service is not enough; there must also be 
a chronic disability resulting from that injury or disease.  If 
there is no showing of the chronic disability during service, 
then a showing of continuous symptoms after service is required 
to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) 
(2009).  Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
or injury was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2009).

In order to establish service connection for a disability, there 
must be (1) medical evidence of a current disability; (2) medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 U.S.C.A. § 1116 and 
38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 
38 C.F.R. § 3.307(d) are also satisfied.  See 38 C.F.R. 
§ 3.309(e) (2009).  In this regard, it is noted that a "veteran 
who, during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have been 
exposed during such service to an herbicide agent . . . unless 
there is affirmative evidence to establish that the veteran was 
not exposed to any such agent during that service."  See 
38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) 
(2009).  The diseases that are related to herbicide exposure 
include chloracne or other acneform diseases consistent with 
chloracne, Type 2 diabetes, Hodgkin's disease, chronic 
lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers, and soft-tissue 
sarcomas.  See 38 C.F.R. § 3.309(e) (2009).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service.  
See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(6)(iii) 
(2009).  "'Service in the Republic of Vietnam' includes service 
in the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the Republic 
of Vietnam."  Id.

However, in the absence of such duty or visitation in the 
Republic of Vietnam, service in the official waters off the coast 
of Vietnam does not constitute "service in the Republic of 
Vietnam."  See VAOPGCPREC 27-97; see also Haas v. Peake, 
525 F.3d 1168 (Fed. Cir. 2008) (holding that the Veterans Court 
had erred in rejecting VA's interpretation of § 3.307(a)(6)(iii) 
as requiring a service member's presence at some point on the 
landmass or inland waters of Vietnam in order to benefit from the 
regulation's presumption).  Instead, "service in the Republic of 
Vietnam" requires visitation (i.e. setting foot) in Vietnam.  
See 38 C.F.R. §§ 3.307(a), 3.313(a) (2009).

The Veteran contends that he suffers from breathing problems and 
prostate cancer as a result of exposure to Agent Orange during 
service.  In this case, the Veteran served on a ship off the 
coast of Southeast Asia.  There is no indication in the evidence 
of record that his ship ever docked or that he ever stepped foot 
in the Republic of Vietnam, nor does he allege such.  Rather, the 
Veteran alleges that his ship carried barrels of chemicals, which 
may have been Agent Orange.  See NOD, October 2003.  He contends 
that these barrels occasionally spilled, thereby exposing him and 
his fellow service members to the contents.  However, there is no 
evidence establishing that the Veteran's ship carried herbicides.  
Notably, the Veteran himself admits that he was uncertain as to 
the contents of the barrels.  See VA Form 9, July 2005.  
Additionally, the Veteran reported in a January 1989 VA 
examination that he had no known Agent Orange exposure.  
Furthermore, the Board notes that "breathing problems," other 
than related to respiratory cancers, is not a condition for which 
the herbicide presumption is available.  See 38 C.F.R. § 3.309(e) 
(2009).  As there is no evidence that the Veteran was actually 
exposed to herbicides, nor may it be presumed that he was, he is 
not entitled to presumptive service connection for the above-
referenced diseases.

Notwithstanding the foregoing law and regulations pertaining to 
presumptive service connection, a veteran is not precluded from 
establishing service connection for diseases not subject to 
presumptive service connection with proof of actual direct 
causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
Thus, the Board will proceed with a decision on the claims for 
breathing problems and prostate cancer based on the holding in 
Combee.

Breathing Problems

The Veteran claims that he has breathing problems as a result of 
his active military service.  Specifically, he contends he was 
exposed to unknown chemicals and/or herbicides while in service 
and that this has resulted in respiratory problems.  He, 
therefore, believes that service connection is warranted.

A review of the medical evidence shows that the Veteran has been 
diagnosed with hyperinflation, left mid-lung scarring, and 
chronic obstructive pulmonary disease.  As such, the first 
element of Hickson is met.

However, a current disability is not sufficient to warrant 
service connection.  There must also be evidence of an in-service 
disease or injury and a medical nexus between the current 
disability and the in-service disease or injury.  See Hickson, 
supra.  As discussed above, there is no evidence that the Veteran 
was exposed to herbicides in service.  Similarly, there is no 
evidence that he was exposed to chemicals in service.  The 
service treatment records are negative for any complaints of, 
treatment for, or diagnoses related to chemical exposure or 
respiratory problems.  The Board notes that an August 1963 
treatment record shows that the Veteran complained of dizziness, 
burning of the eyes, and a headache after exposure to gasoline.  
However, there is no indication that this gasoline exposure 
caused respiratory problems, or any other long-term effects.  
Additionally, upon separation from service, the Veteran's lungs 
and chest were noted as normal and there was no mention of any 
chemical exposure or breathing problems.  Further, the Veteran 
has not submitted any corroborating lay evidence to support his 
contentions of chemical exposure in service.  There is simply no 
objective evidence of record that shows that the Veteran 
experienced any breathing problems or was exposed to chemicals 
while in service.  Thus, the Board finds that the second element 
of Hickson is not met.

As the Veteran has failed to satisfy the second element of 
Hickson, the Board finds the question of a medical nexus to be 
irrelevant.

Accordingly, the Board finds that the claim of entitlement to 
service connection for breathing problems must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2009); see also Ortiz v. Principi, 274 F.3d 1361, 1365 
(Fed. Cir. 2001).

Prostate Cancer

The medical evidence of record reflects that the Veteran has been 
diagnosed with prostate cancer and underwent a radical retropubic 
prostatectomy in November 2002.  As such, the first element of 
Hickson is met.

However, a current disability is not sufficient to warrant 
service connection.  There must also be evidence of an in-service 
disease or injury and a medical nexus between the current 
disability and the in-service disease or injury.  See Hickson, 
supra.  A review of the Veteran's service treatment records does 
not reveal that he was treated for or diagnosed with prostate 
cancer during his time in service.  Upon separation from service, 
the Veteran's genitourinary system was deemed normal and there 
were no complaints noted.  No findings of prostate cancer are 
shown within the first post service year.  Thus, the Board finds 
that the second element of Hickson is not met.

As the Veteran has failed to satisfy the second element of 
Hickson, the Board finds the question of a medical nexus to be 
irrelevant.

Accordingly, the Board finds that the claim of entitlement to 
service connection for prostate cancer must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2009); see also Ortiz, supra.

C. Increased Rating

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2009).  Separate diagnostic codes 
identify the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2009).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3 (2009).

Where service connection has already been established, and 
increase in the disability rating is at issue, it is the present 
level of the disability that is of primary concern.  See 
Francisco v.  Brown, 7 Vet. App. 55 (1994).  However, in such 
cases, when the factual findings show distinct time periods 
during which a claimant exhibits symptoms of the disability at 
issue and such symptoms warrant different evaluations, staged 
evaluations may also be assigned.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The evaluation of the same disability under various diagnoses, 
known as pyramiding, is generally to be avoided.  See 38 C.F.R. § 
4.14 (2009).  The critical element in permitting the assignment 
of several ratings under various diagnostic codes is that none of 
the symptomatology for any one of the disabilities is duplicative 
or overlapping with the symptomatology of the other disability.  
See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Veteran's service-connected distal amputation of the left 
index finger has been evaluated as 10 percent disabling under 
Diagnostic Codes 5153-7804.  He seeks a higher rating.

Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned.  The additional 
code is shown after a hyphen.  See 38 C.F.R. § 4.27 (2009).  
Diagnostic Code 5153 provides the criteria for rating the 
amputation of the index finger.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5153 (2009).  Diagnostic Code 7804 provides the 
criteria for rating scars.

Diagnostic Code 5153 provides a 10 percent rating for the 
amputation of the index finger of the major or minor hand through 
the middle phalanx or at the distal joint.  A 20 percent rating 
is assigned for amputation of the index finger of the major or 
minor hand without metacarpal resection (more than one-half the 
bone lost), at the proximal interphalangeal joint or proximal 
thereto; or for the amputation of the index finger of the minor 
hand with metacarpal resection.  A 30 percent rating is assigned 
for the amputation of the index finger of the major hand with 
metacarpal resection.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5153 (2009).  The single finger amputation ratings (Diagnostic 
Codes 5152-5156) are the only applicable ratings for amputations 
of whole or part of single fingers.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5152-5156, Note (2009).

As noted above, the Veteran underwent a VA examination in 
April 2009.  At that time, the examiner was specifically asked to 
determine the location of the Veteran's amputation.  The examiner 
indicated that the loss is on the distal phalanx, distal to the 
DIP joint.  The amputation left a bullous terminal phalanx with 
dysesthesias of the volar finger pad.  The examiner also observed 
a 3 centimeter scar that extended from just proximal to the DIP 
joint to the mid portion of the distal phalanx on the volar 
surface.

The evidence of record does not indicate that the Veteran's 
distal amputation of the left index finger warrants a disability 
rating in excess of 10 percent.  The amputation is not at the 
proximal interphalangeal joint or proximal thereto, nor is there 
metacarpal resection.  As such, his distal amputation of the left 
finger does not warrant an increased rating under Diagnostic Code 
5153.  See 38 C.F.R. § 4.71a, Diagnostic Code 5153 (2009).

The Board has reviewed the remaining diagnostic codes relating to 
the finger and finds that they are not applicable.  Notably, as 
mentioned above, the regulations do not allow for disability 
ratings for amputations of single fingers other than under the 
single finger amputation diagnostic codes.  A separate rating for 
a scar resulting from the amputation may be considered, but a 
compensable evaluation therefor would violate the amputation 
rule, 38 C.F.R. § 4.68, which precludes assigning a combined 
rating for disabilities of an extremity which exceeds the rating 
for the amputation at the elective level, were amputation to be 
performed.  Here, amputation was performed and a separate 
compensable rating for a scar from just proximal to the DIP joint 
to the mid-portion of the distal phalanx (the location noted in 
the recent rating examination) would fall within the criteria for 
the current 10 percent rating.  Thus, a basis for a higher 
combined rating is not presented.

Further, the Board notes that there is no indication in the 
medical evidence of record that the Veteran's distal amputation 
of the left index finger warranted other than the currently 
assigned 10 percent disability rating throughout the appeal 
period.  As such, assignment of staged ratings is not warranted.  
See Hart, supra.

In reaching the above-stated conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claim of entitlement to an increased rating 
for his distal amputation of the left index finger, that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2009); see also Ortiz, supra.

The Board has also considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where schedular evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization that would render impractical 
the application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1) (2009); Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set 
forth a three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, as a threshold 
issue, the Board must determine whether the veteran's disability 
picture is contemplated by the rating schedule.  If so, the 
rating schedule is adequate and an extraschedular referral is not 
necessary.  If, however, the veteran's disability level and 
symptomatology are not contemplated by the rating schedule, the 
Board must turn to the second step of the inquiry, that is 
whether the veteran's exceptional disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  These include marked interference with 
employment and frequent periods of hospitalization.  Third, if 
the first and second steps are met, then the case must be 
referred to the VA Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, to 
accord justice, the Veteran's disability picture requires the 
assignment of an extraschedular rating.

The evidence of record does not reflect that the Veteran's 
disability picture is so exceptional as to not be contemplated by 
the rating schedule.  There is no unusual clinical picture 
presented, nor is there any other factor which takes the 
disability outside the usual rating criteria.  The Veteran's 
level of amputation is explicitly contemplated by the rating 
schedule.  As the Veteran's disability picture is contemplated by 
the rating schedule, the threshold issue under Thun is not met 
and any further consideration of governing norms or referral to 
the appropriate VA officials for extraschedular consideration is 
not necessary.  

In short, the evidence does not support the proposition that the 
Veteran's service-connected disability presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular standards 
and to warrant the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2009).  Thus, referral of the issue to 
the appropriate VA officials for consideration of an 
extraschedular evaluation is not warranted.


ORDER

As new and material evidence has been submitted regarding the 
claim of service connection for breathing problems, the Veteran's 
claim is reopened.

Entitlement to service connection for breathing problems, to 
include as due to herbicide exposure, is denied.

Entitlement to service connection for prostate cancer, to include 
as due to herbicide exposure, is denied.

Entitlement to a disability rating in excess of 10 percent for 
the distal amputation of the left index finger is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


